DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ amendments have been received. Claims 6, 9, 11, 12 have been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claims Analysis
It is noted that claim 7 comprises  product-by-process claim limitation such as “a logarithmic differential pore volume dV/d (log D) distribution as measured by a mercury intrusion porosimetry.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the pore size range is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kaoru et al. in view of Koyama et al., on claims 7-8 are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru et al. (Japan Publication 2004193106) in view of Koyama et al. (US Publication 2003/0096149). 
Regarding claim 6, the Kaoru reference discloses a cathode electrode catalyst layer of a fuel cell comprising carbon fiber catalyst particle supported by carbon particles and a proton conductive resin. The catalyst layer comprising the ratio of I1/C1 of a mass of the first proton conductive resin to a mass of the carbon particles is 1.4 ([0083], [0087]). In a specific example, the Kaoru reference discloses  the electrode paste containing 5 g of carbon black and 2.5 g of crystalline carbon fiber (calculated to be 100 parts by mass of carbon black to 50 parts by mass of crystalline carbon fiber; [0014-0017, [0039], example 1). The Kaoru reference is silent in disclosing the proton conductive resin has an EW of 600-850, however, Koyama et al. discloses a proton conductive resin for use in a catalyst layer to have an EW of 620 provides excellent properties and cost (Table 1, [0273]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a proton conductive resin comprising EW of 620 for a catalyst layer as disclosed by the Koyama et al. reference to the proton conductive resin disclosed by the Koyama et al. reference in order to provide a membrane assembly with improved properties and cost considerations.
	In addition, the Kaoru reference discloses in the case of generating power in  a low humidity state, a pore formed via the hole forming material has  a peak within the range of 0.01-0.1µm (Abstract, Fig. 6). The Kaoru reference is silent in disclosing the specific claimed peak range of 0.006-0.015 µm, however, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
	Regarding claim 11, the Kaoru reference discloses a fuel cell comprising a cathode having the cathode catalyst layer, an anode and an electrolyte membrane interposed between the cathode and anode ([0014-0017],[0039]; example 1).
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru et al. (Japan Publication 2004193106) in view of Koyama et al. (US Publication 2003/00096149) in further view of Shinji et al. (JP 2008-258057)
Regarding claims 12, the Kaoru reference discloses the anode has an anode catalyst layer comprising a paste containing 4.6 g of carbon black, 5.4 g of platinum-ruthenium alloy and 7.36 g of proton conductive resin [0052] and the ratio of 1.6 with respect to the ratio of proton conductive resin to carbon black is calculated. 
The Kaoru and Koyama et al. reference is silent in disclosing the anode catalyst layer comprises a fibrous electrically-conductive member, however, the Shinji reference discloses that at least one the anode can comprise fibrous carbon in the catalyst layer ([009])  in order to provide high output voltage. Therefore, it would have been obvious before the effective filing date of the invention to provide fibrous carbon in the catalyst layer of the anode layer for improved output performance.
As a result, the ratio of I2/C2 (Shinji, [009]) of a mass of the second proton conductive resin to a mass of the second particulate electrically-conductive member is greater than the I1/C1.
Regarding claims 13, the Kaoru reference in view of the Koyama reference in further view of the Shinji reference discloses the anode catalyst layer comprises a ratio of the second fibrous electrically-conductive member to 100 parts by mass of the second particulate electrically-conductive member is 30-60 parts by mass ([009]).

Claims 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru et al. (Japan Publication 2004193106) in view of Koyama et al. (US Publication 2003/00096149) in further view of Shinji et al. (JP 2008-258057)
Regarding claims 9 the Kaoru reference discloses a cathode electrode catalyst layer of a fuel cell comprising carbon fiber catalyst particle supported by carbon particles and a proton conductive resin. The catalyst layer comprising the ratio of I1/C1 of a mass of the first proton conductive resin to a mass of the carbon particles is 1.4 ([0083], [0087]). In a specific example, the Kaoru reference discloses  the electrode paste containing 5 g of carbon black and 2.5 g of crystalline carbon fiber (calculated to be 100 parts by mass of carbon black to 50 parts by mass of crystalline carbon fiber; [0014-0017, [0039], example 1). The Kaoru reference is silent in disclosing the proton conductive resin has an EW of 600-850, however, Koyama et al. discloses a proton conductive resin for use in a catalyst layer to have an EW of 620 provides excellent properties and cost (Table 1, [0273]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a proton conductive resin comprising EW of 620 for a catalyst layer as disclosed by the Koyama et al. reference to the proton conductive resin disclosed by the Koyama et al. reference in order to provide a membrane assembly with improved properties and cost considerations.
In addition, the Kaoru reference also discloses the anode has an anode catalyst layer comprising a paste containing 4.6 g of carbon black, 5.4 g of platinum-ruthenium alloy and 7.36 g of proton conductive resin [0052] and the ratio of 1.6 with respect to the ratio of proton conductive resin to carbon black is calculated. 
The Kaoru and Koyama et al. reference is silent in disclosing the anode catalyst layer comprises a fibrous electrically-conductive member, however, the Shinji reference discloses that at least one the anode can comprise fibrous carbon in the catalyst layer ([009])  in order to provide high output voltage. Therefore, it would have been obvious before the effective filing date of the invention to provide fibrous carbon in the catalyst layer of the anode layer for improved output performance.
As a result, the ratio of I2/C2 (Shinji, [009]) of a mass of the second proton conductive resin to a mass of the second particulate electrically-conductive member is greater than the I1/C1.
Regarding claims 10, the Kaoru reference in view of the Koyama reference in further view of the Shinji reference discloses the anode catalyst layer comprises a ratio of the second fibrous electrically-conductive member to 100 parts by mass of the second particulate electrically-conductive member is 30-60 parts by mass ([009]).
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. The Applicants principal arguments are:
The Applicants argue, “

    PNG
    media_image1.png
    158
    659
    media_image1.png
    Greyscale

However, the Kaoru reference does disclose a peak that encompasses 0.01 microns and the Figures only provides a couple of examples that doesn’t represent all of the combinations. However, even in arguendo the Kaoru reference does show that a peak is at 0.01 microns in Fig. 6. Fig. 6b does disclose several peaks between 0.01-0.015 microns. The arrows indicate a few peaks between 0.01-0.015 microns.
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    55
    120
    media_image2.png
    Greyscale

Therefore, the Kaoru reference is still applicable. 

Applicant argues,” 

    PNG
    media_image3.png
    291
    653
    media_image3.png
    Greyscale

However, the gas diffusivity is unclaimed and therefore, the arguments have been considered but are mooted.

The Applicant argues, “

    PNG
    media_image4.png
    285
    671
    media_image4.png
    Greyscale

	However, if fibrous conductive member is substituted for any particulate conductive substance, the amounts of C2 is smaller which makes I2/C2 > I1/C1. That is, without substitution I2/C2 is already greater than I1/C1 but with substitution of the fibers within the amounts of 4.6 g (disclosed by the Kaoru reference) of conductive member, the result is I2/C2 >> I1/C1.
	The Applicant argue, “

    PNG
    media_image5.png
    245
    647
    media_image5.png
    Greyscale

	However, the Shinji was not used in rejecting claimed ratios. The Shinji reference discloses the conductive fibers can be in a catalyst layer The Kaoru reference discloses the mass of the conductive member. The Shinji discloses that conductive fibers can also be in the catalyst layer in which catalyst, conductive particulates, and resin are all used to make the catalyst layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725